DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-15 were originally filed May 20, 2019.
	The amendment received October 15, 2019 amended claims 3-14.
	The amendment received January 14, 2021 canceled claims 1-9, amended claims 10, 11, and 13-15; and added new claims 16-20.
	The amendment received July 9, 2021 amended claims 10-17 and 20.
	Claims 10-20 are currently pending.
	Claims 10, 12, 16, and 17 are currently under consideration.

Election/Restrictions
Applicant elected, without traverse, Group I (subgroup of fragments of late cornified envelope protein (LCE) – SEQ ID NOs: 20-23, 105-111, 119, and 120) in the reply filed on August 3, 2020. Claims 11, 13-15, and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. 

Applicant elected, without traverse, SEQ ID NO: 21 (N-palmitoylated) and water as a carrier in the reply filed on August 3, 2020. Please note: the elected species of SEQ ID NO: 21 ((i) 100% identity and the same length or (ii) 80% identity) was not found in the prior art. Therefore, the search was extended to additional species.

Potential Rejoinder
	Applicant elected claims directed to a product. If a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04. Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
	In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all the criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined. See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to a rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Priority
	The present application is a 371 (National Stage) of PCT/EP2017/079307 filed November 15, 2017 which claims foreign priority to EP 16199780.4 filed November 21, 2016.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Withdrawn Rejections
The rejection of claims 10 and 12 under 35 U.S.C. 102(a)(1) as being anticipated by Hovanessian et al. U.S. Patent Application Publication 2004/0002457 published January 1, 2004 is withdrawn in view of the amendment received July 9, 2021.

The rejection of claims 10 and 12 under 35 U.S.C. 102(a)(1) as being anticipated by Van Leeuwen et al., U.S. Patent 5,958,684 issued September 28, 1999 is withdrawn in view of the amendment received July 9, 2021.

The rejection of claims 10 and 12 under 35 U.S.C. 102(a)(1) as being anticipated by Chook U.S. Patent 8,470,976 issued June 25, 2013 is withdrawn in view of the amendment received July 9, 2021.

The rejection of claims 10 and 12 under 35 U.S.C. 102(a)(1) as being anticipated by Pack et al. WO 2013/048222 published April 4, 2013 (the English language equivalent is utilized for the citations below – see U.S. Patent 9,404,097) is withdrawn in view of the amendment received July 9, 2021.

The rejection of claims 10, 12, 16, and 17 under 35 U.S.C. 103 as being unpatentable over Hovanessian et al. U.S. Patent Application Publication 2004/0002457 published January 1, 2004 and Zhang et al., 2012, Converting Peptides into Drug Leads by Lipidation, Current Medicinal Chemistry, 19: 1602-1618 is withdrawn in view of the amendment received July 9, 2021.

The rejection of claims 10, 12, 16, and 17 under 35 U.S.C. 103 as being unpatentable over Van Leeuwen et al., U.S. Patent 5,958,684 issued September 28, 1999and Zhang et al., 2012, Converting Peptides into Drug Leads by Lipidation, Current Medicinal Chemistry, 19: 1602-1618 is withdrawn in view of the amendment received July 9, 2021.

The rejection of claims 10, 12, 16, and 17 under 35 U.S.C. 103 as being unpatentable over Chook U.S. Patent 8,470,976 issued June 25, 2013 and Zhang et al., 2012, Converting Peptides into Drug Leads by Lipidation, Current Medicinal Chemistry, 19: 1602-1618 is withdrawn in view of the amendment received July 9, 2021.

The rejection of claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pack et al. WO 2013/048222 published April 4, 2013 (the English language equivalent is utilized for the citations below – see U.S. Patent 9,404,097) and Zhang et al., 2012, Converting Peptides into Drug Leads by Lipidation, Current Medicinal Chemistry, 19: 1602-1618 is withdrawn in view of the amendment received July 9, 2021.

Maintained Rejection
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 10, 12, 16, and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to naturally occurring antimicrobial peptides and fragments thereof without significantly more. The claims recite an antimicrobial peptide consisting of an amino acid sequence (i) selected from the group consisting of SEQ ID NOs: 1 to 12, 14 to 44, 46 to 48, 50, 51, and 53-130 and a variant thereof having antimicrobial activity and having sequence identity of at least 80% to an amino acid sequence selected from the group consisting of SEQ ID NOs: 1 to 12, 14 to 44, 46 to 48, 50, 51, and 53-130. This judicial exception is not integrated into a practical application because the present claims are drawn to a product. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because lipidation (see claims 16 and 17; see Zhang et al., 2012, Converting Peptides into Drug Leads by Lipidation, Current Medicinal Chemistry, 19: 1602-1618) and carriers (see claim 12) are well-understood, routine, and conventional in the art. The present specification discloses that the antimicrobial peptides as claimed are based on fragments of naturally occurring polypeptides including hornerin (HRNR), filaggrin (FLG), filaggrin 2 (FLG 2), late cornified envelope protein (LCE), and repetin (RPT) (see present paragraphs 161 and 188). Members of the cornified cell envelopes are known in the art to be antimicrobial (please refer to Niehues et al., 2017, Psoriasis-associated Late Cornified Envelope (LCE) Proteins Have Antibacterial Activity, J Invest Dermatol, 137(11): 2380-2388 and Hansmann et al., 2015, Skin-Derived C-Terminal Filaggrin-2 Fragments Are Pseudomonas aeruginosa-Directed Antimicrobials Targeting Bacterial Replication, PLoS Pathogens, 11(9): e1005159 (21 pages)). See present Tables 8, 13, 14, 22, 24, 25, and 27-30 showing that at least SEQ ID NOs: 1, 20-23, 31-43, 105-111, 119, and 120 are fragments of FLG, FLG2, or LCE.
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 101 as being a judicial exception for claims 10, 12, 16, and 17 were considered but are not persuasive for the following reasons.
	Applicants contend that the present claims are “quite focused” because the claims refer to a minimum of 126 different peptides (i.e. 100% identity, same length). The scope is much larger due to the 80% identity variants. Applicants contend that the peptides do not occur naturally (i.e. only larger polypeptides containing the peptides occur in nature). Applicants contend that any antimicrobial peptides with high MBC90 have a lower MCB90 at physiological pH (i.e. 7). Applicants contend that the property of being antimicrobial is a new finding by applicants.
	Applicants’ arguments are not convincing since over 126 different peptides is not considered “quite focused”. See University of Utah Research Foundation v. Ambry Genetics Corp., 774 F.3d 755, 761, 113 USPQ2d 1241, 1244 (Fed. Cir. 2014) regarding fragments of naturally occurring counterparts. It is important to keep in mind that product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart. See, e.g., Ambry Genetics, 774 F.3d at 760, 113 USPQ2d at 1244. While applicants appear to contend that the present peptides have “markedly different characteristics” of being antimicrobial, applicants have neglected to respond to the evidence of record showing that LCE and FLG are antimicrobial. Members of the cornified cell envelopes are known in the art to be antimicrobial (please refer to Niehues et al., 2017, Psoriasis-associated Late Cornified Envelope (LCE) Proteins Have Antibacterial Activity, J Invest Dermatol, 137(11): 2380-2388 and Hansmann et al., 2015, Skin-Derived C-Terminal Filaggrin-2 Fragments Are Pseudomonas aeruginosa-Directed Antimicrobials Targeting Bacterial Replication, PLoS Pathogens, 11(9): e1005159 (21 pages)). See present Tables 8, 13, 14, 22, 24, 25, and 27-30 showing that at least SEQ ID NOs: 1, 20-23, 31-43, 105-111, 119, and 120 are fragments of FLG, FLG2, or LCE. Furthermore, (a) not every one of SEQ ID NOs: 1 to 12, 14 to 44, 46 to 48, 50, 51, and 53-130 or peptides with at least 80% identity to SEQ ID NOs: 1 to 12, 14 to 44, 46 to 48, 50, 51, and 53-130 were tested for antimicrobial activity (see the examples, Figures, and Tables in the specification), (b) SEQ ID NOs: 1 to 12, 14 to 44, 46 to 48, 50, 51, and 53-130 or peptides with at least 80% identity to SEQ ID NOs: 1 to 12, 14 to 44, 46 to 48, 50, 51, and 53-130 are fragments of hornerin (HRNR), filaggrin (FLG), filaggrin 2 (FLG 2), late cornified envelope protein (LCE), and repetin (RPT) (see present paragraphs 161 and 188) and not different from “naturally occurring counterparts”, (c) controls of full length hornerin (HRNR), filaggrin (FLG), filaggrin 2 (FLG 2), late cornified envelope protein (LCE), and repetin (RPT) were not tested, (d) some of the sequences tested have very high MBC90 (e.g. 75 g/ml, etc. or >300 g/ml which is assumed to be no microbial activity – see Tables 1-29; see SEQ ID NOs: 2, 57, 60, 61, 63, 68, 71-73, 83, 85-87, 89-93, etc.; see Figures 1-17), and (e) members of the cornified cell envelopes are known in the art to be antimicrobial (please refer to Niehues et al., 2017, Psoriasis-associated Late Cornified Envelope (LCE) Proteins Have Antibacterial Activity, J Invest Dermatol, 137(11): 2380-2388 and Hansmann et al., 2015, Skin-Derived C-Terminal Filaggrin-2 Fragments Are Pseudomonas aeruginosa-Directed Antimicrobials Targeting Bacterial Replication, PLoS Pathogens, 11(9): e1005159 (21 pages)). It is respectfully noted that Table 3 shows that present SEQ ID NO: 2 has a high MBC90 at pH 7 (greater than 300). Table 7 shows that SEQ ID NOs: 2 and 71-73 have a high MBC90 at pH 7 (greater than 300). Table 14 shows that SEQ ID NO: 3 has a high MBC90 at pH 7.3 (greater than 300). Table 24 shows that SEQ ID NO: 64 has a high MBC90 at pH 7.2 (greater than 300). Table 25 shows that SEQ ID NOs: 17, 74, and 118 are inactive at pH 7.4.

New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harley U.S. Patent 5,637,454 issued June 10, 1997.
For present claims 10 and 12, Harley teaches SEQ ID NO: 16 GKGK (i.e. 100% identity and the same length as present SEQ ID NO: 115) and carriers (please refer to the entire specification particularly columns 18, 23). Harley also teaches peptides with modifications (please refer to the entire specification particularly column 9).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "Products of identical chemical composition can not have mutually exclusive properties." See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Therefore, the presently claimed peptide is anticipated by the teachings of Harley.

Claims 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sebti et al. U.S. Patent 7,157,419 issued January 2, 2007.
For present claims 10 and 12, Sebti et al. teach SEQ ID NO: 10 GKGK (i.e. 100% identity and the same length as present SEQ ID NO: 115) and carriers (please refer to the entire specification particularly columns 5, 9, 10, 14, 19, 20, 22, 26; Tables 1, 4B, 5, 6; claims 1, 3, 4, and 6). Sebti et al. also teach peptides with modifications (please refer to the entire specification particularly columns 6, 9, 11; claims).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "Products of identical chemical composition can not have mutually exclusive properties." See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Therefore, the presently claimed peptide is anticipated by the teachings of Sebti et al.


Claims 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edens et al. U.S. Patent Application Publication 2009/0318366 published December 24, 2009.
For present claims 10 and 12, Edens et al. teach the general formula Xbb-Xcc-Xdd-Xaa wherein Xbb and Xdd are Gly and Xcc and Xaa are Lys and specifically SEQ ID NO: 20 GKGK (i.e. 100% identity and the same length as present SEQ ID NO: 115) and carriers (please refer to the entire specification particularly the abstract; paragraphs 7, 22, 23, 25, 40; claims 1 and 5). Edens et al. also teach peptides with modifications (please refer to the entire specification particularly paragraph 24).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "Products of identical chemical composition can not have mutually exclusive properties." See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Therefore, the presently claimed peptide is anticipated by the teachings of Edens et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Harley U.S. Patent 5,637,454 issued June 10, 1997 and Zhang et al., 2012, Converting Peptides into Drug Leads by Lipidation, Current Medicinal Chemistry, 19: 1602-1618.
For present claims 10 and 12, Harley teaches SEQ ID NO: 16 GKGK (i.e. 100% identity and the same length as present SEQ ID NO: 115) and carriers (please refer to the entire specification particularly columns 18, 23). Harley also teaches peptides with modifications (please refer to the entire specification particularly column 9).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "Products of identical chemical composition can not have mutually exclusive properties." See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
	However, Harley does not teach lipidation.
	For present claims 16 and 17, Zhang et al. teach lipidation of peptides which increases activity, increases half-life, increased cellular uptake, etc. wherein the lipidation is myristoylation or palmitoylation (please refer to the entire reference particularly pages 1602-1604, 1606-1610, 1612; Table 2; Figure 7).
	The claims would have been obvious because a particular known technique (i.e. myristoylation or palmitoylation of peptides to improve activity, half-life, cellular uptake, etc.) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 10, 12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sebti et al. U.S. Patent 7,157,419 issued January 2, 2007 and Zhang et al., 2012, Converting Peptides into Drug Leads by Lipidation, Current Medicinal Chemistry, 19: 1602-1618.
For present claims 10 and 12, Sebti et al. teach SEQ ID NO: 10 GKGK (i.e. 100% identity and the same length as present SEQ ID NO: 115) and carriers (please refer to the entire specification particularly columns 5, 9, 10, 14, 19, 20, 22, 26; Tables 1, 4B, 5, 6; claims 1, 3, 4, and 6). Sebti et al. also teach peptides with modifications (please refer to the entire specification particularly columns 6, 9, 11; claims).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "Products of identical chemical composition can not have mutually exclusive properties." See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
	However, Sebti et al. do not teach lipidation.
	For present claims 16 and 17, Zhang et al. teach lipidation of peptides which increases activity, increases half-life, increased cellular uptake, etc. wherein the lipidation is myristoylation or palmitoylation (please refer to the entire reference particularly pages 1602-1604, 1606-1610, 1612; Table 2; Figure 7).
	The claims would have been obvious because a particular known technique (i.e. myristoylation or palmitoylation of peptides to improve activity, half-life, cellular uptake, etc.) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 10, 12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Edens et al. U.S. Patent Application Publication 2009/0318366 published December 24, 2009 and Zhang et al., 2012, Converting Peptides into Drug Leads by Lipidation, Current Medicinal Chemistry, 19: 1602-1618.
For present claims 10 and 12, Edens et al. teach the general formula Xbb-Xcc-Xdd-Xaa wherein Xbb and Xdd are Gly and Xcc and Xaa are Lys and specifically SEQ ID NO: 20 GKGK (i.e. 100% identity and the same length as present SEQ ID NO: 115) and carriers (please refer to the entire specification particularly the abstract; paragraphs 7, 22, 23, 25, 40; claims 1 and 5). Edens et al. also teach peptides with modifications (please refer to the entire specification particularly paragraph 24).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "Products of identical chemical composition can not have mutually exclusive properties." See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
	However, Edens et al. do not teach lipidation.
	For present claims 16 and 17, Zhang et al. teach lipidation of peptides which increases activity, increases half-life, increased cellular uptake, etc. wherein the lipidation is myristoylation or palmitoylation (please refer to the entire reference particularly pages 1602-1604, 1606-1610, 1612; Table 2; Figure 7).
	The claims would have been obvious because a particular known technique (i.e. myristoylation or palmitoylation of peptides to improve activity, half-life, cellular uptake, etc.) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Sequences not found in the prior art
	SEQ ID NOs: 1-10, 11 (wherein X is 1,3-diaminobutyric acid), 12 (wherein X is 1,3-diaminopropionic acid), 14-21, 108-114, 129, and 130 are were not found in the prior art for (i) sequences requiring 100% identity and the same length and (ii) sequences with at least 80% identity with closed claim language (i.e. present claim language).
	Please note: since art was found for a sequence in the claims and due to the time limits imposed, a determination regarding other sequences in the claims could not be made.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Makovitzki et al., 2008, Antimicrobial Lipopolypeptides Composed of Palmitoyl Di- and Tricationic Peptides: In Vitro and in Vivo Activites, Self-Asselbly to Nanostructures, and a Plausible Mode of Action, Biochemistry, 47: 10630-10636.

Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658